Opinion issued February 18, 2016




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-16-00091-CR
                             ———————————
                     IN RE RODNEY MARSHALL, Relator



          Original Proceeding on Petition for Writ of Habeas Corpus


                           MEMORANDUM OPINION

      Relator, Rodney Marshall, seeks a writ of habeas corpus, claiming he is being
illegally restrained by the Harris County Sheriff in connection with his arrest on the
charge of robbery.1 Section 22.221 of the Government Code limits our power to
issue habeas relief. See TEX. GOV’T CODE ANN. § 22.221(d) (West 2004). We may
issue a writ of habeas corpus “when it appears that the restraint of liberty is by virtue
of an order, process, or commitment issued by a court or judge because of the


1
      The underlying case is State v. Marshall, cause number 1439259, pending in the
      263rd District Court of Harris County, Texas, the Honorable Jim Wallace, presiding.
violation of an order, judgment, or decree previously made, rendered, or entered by
the court or judge in a civil case.” Id. Marshall complains in this petition that he is
illegally restrained on a charge of robbery in a criminal case. Thus, we have no
jurisdiction to grant relief in the case.
       We deny the petition.


                                        PER CURIAM



Panel consists of Justices Bland, Brown, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                            2